DETAILED ACTION
This office action is in response to the communication received on 08/04/2021 concerning application no. 15/642,907 filed on 07/06/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7 – 10, filed 07/06/2021, with respect to the 35 USC 112 rejections and the 35 USC 103(a) rejections have been fully considered and are persuasive.  The 35 USC 112 rejections and the 35 USC 103(a) rejections have been withdrawn. 

Allowable Subject Matter
Claim(s) 1 – 18 and 20 are allowed.
In light of the record of the prosecution as a whole, the reasons for allowing the claims are considered to be clear (see 37 CFR 1.104 (e)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,433,207 is cited as illustrating an acoustic isolation chamber, 72, in laboratory ultrasonic contrast agent analysis, which is considered non-analogous to specific construction arrangements of a photoacoustic probe for in vivo diagnosis.  In addition, this document fails to disclose other limitations of the claims including a light emitting unit, what the materials are, the ratio of acoustic impedance of the material formed in the slit of the housing to that of the material of the housing, and that the surfaces of the material formed into the slit of the housing and the housing are on the same plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793